        Case 2:20-cv-01226-TLN-CKD Document 1 Filed 06/17/20 Page 1 of 13

1    PETERSON WATTS LAW GROUP, LLP
     GLENN W. PETERSON, ESQ. (SBN 126173)
2
     ROBERT K. ASHLEY, ESQ. (SBN 306441)
3    2267 Lava Ridge Court, Suite 210
     Roseville, CA 95661
4    Telephone: (916) 780-8222
     Fax No: (916) 780-8775
5
     Attorneys for Plaintiff,
6
     Sourdough & Co., Inc.
7
                                    UNITED STATES DISTRICT COURT
8

9                                  EASTERN DISTRICT OF CALIFORNIA

10                                                    Case No.:
      SOURDOUGH & CO., INC.
11
                                                      COMPLAINT FOR TRADEMARK
                     Plaintiff,
12                                                    INFRINGMENT AND RELATED
                                                      CLAIMS
              v.
13                                                    ______________________________________
14    WCSD, INC., a California corporation; GSD
      FOODS, INC., a California corporation;          JURY DEMAND
15    GURMINDER BHATIA, an individual;
      DAVINDER SINGH, an individual;
16    POWERGLIDE HOLDINGS, LLC, a
      California limited liability company;
17    KALDEEP UPPAL, an individual;
      KARNDEEP UPPAL, an individual; and SD-
18    FOLSOM, INC., a California corporation;
      and DOES 1-25,
19
                     Defendants.
20

21

22          Plaintiff, Sourdough & Co., Inc. (hereinafter “Plaintiff”), by and through its undersigned

23   counsel, hereby complains against the above-mentioned defendants, and each of them (hereinafter

24   “Defendants”), as follows.

25                                                PARTIES

26          1.      Plaintiff is a California corporation, doing business under the service mark and trade

27   name SOURDOUGH & CO., with its principal place of business in El Dorado County, California.

28



                                  COMPLAINT FOR TRADEMARK INFRINGMENT
        Case 2:20-cv-01226-TLN-CKD Document 1 Filed 06/17/20 Page 2 of 13

1           2.      Upon information and belief, Defendant WCSD, Inc. (“WCSD”) is a California

2    corporation with its principal business office in Roseville.

3           3.      Upon information and belief, Defendant GSD Foods, Inc. (“GSD Foods”) is a

4    California corporation with its principal place of business in Sacramento.

5           4.      Upon information and belief, Defendant Gurminder Bhatia is an individual resident of

6    Sacramento and controls, or has the ability to control the conduct of GSD Foods and WCSD and is

7    otherwise responsible for the infringing conduct of said companies as hereinafter alleged.

8           5.      Upon information and belief, Defendant Powerglide Holdings, LLC (“Powerglide”) is

9    a California limited liability company with its principal place of business in Sacramento.

10          6.      Upon information and belief, Defendant Davinder Singh is an individual resident of

11   Sacramento and controls, or has the ability to control the conduct of Powerglide and is otherwise

12   responsible for the infringing conduct of said company as hereinafter alleged.

13          7.      Upon information and belief, SD-Folsom, Inc. (“SD-Folsom”) is a California

14   corporation with its principal place of business in Sacramento.

15          8.      Upon information and belief, Defendants Karndeep Uppal and Kaldeep Uppal are

16   individual residents of Sacramento and control, or have the ability to control the conduct of SD-

17   Folsom and are otherwise responsible for the infringing conduct of the company as hereinafter

18   alleged.

19          9.      Upon information and belief, Defendant DOES 1-25 are individuals or business

20   entities, and/or corporate officers conducting the actions of Defendant or otherwise complicit with

21   Defendants. Hereinafter, each of the foregoing named defendants, including the “Doe” defendants

22   shall be collectively referred to as “Defendants”.

23                                     JURISDICITION AND VENUE

24          10.     This is an action for trademark infringement, unfair competition and false designation

25   of origin/false advertising under the Lanham Act, 15 U.S.C. §1125, and pendent claims under state

26   law. This Court has subject matter jurisdiction over the matters complained of under 28 U.S.C.

27   §1331, §1338(a) and §1367.

28   ///

                                                          2
                                COMPLAINT FOR TRADEMARK INFRINGMENT
        Case 2:20-cv-01226-TLN-CKD Document 1 Filed 06/17/20 Page 3 of 13

1            11.     Venue is proper in this judicial district pursuant to 28 U.S.C. §1391(a), (b) and (c), as

2    one or more Defendants have committed acts of infringement and unfair competition in this judicial

3    district, and a substantial part of the events or omissions giving rise to the claims occurred, or a

4    substantial part of property that is the subject of the action is situated in this district. Moreover, for

5    the reasons more particularly alleged herein below, Defendants’ conduct has caused injury and harm

6    to Plaintiff in this judicial district, including substantial instances of public confusion that have

7    arisen here.

8                                          GENERAL ALLEGATIONS

9            12.     Plaintiff, Sourdough & Co., (“Plaintiff”) has earned a sterling reputation in the

10   sandwich/deli industry, and has developed strong brand-recognition and the highest caliber customer

11   satisfaction ratings. As more specifically alleged below, Plaintiff owns two federally-registered

12   trademarks for SOURDOUGH & CO. (hereinafter “Marks”) and has used the Marks in commerce

13   continuously and without interruption since 2013. The words and design underlying the Marks have

14   already achieved valuable good will and brand recognition, and are widely associated with Plaintiff

15   in the minds of consumers.

16           13.     The Marks are registered as United States Trademark/Service Mark, Registration No.

17   5,370,126 and No. 5,343,030, on the principal and supplemental Register in the United States Patent

18   and Trademark Office for the trademark/service mark SOURDOUGH & CO. Exhibit "l" hereto

19   contains Plaintiff’s certificates of registration.

20           14.     All Defendants except WCSD are former licensees of the Marks by virtue of written

21   license agreements with Plaintiff ("Licensee Defendants"). Early in 2020, the Licensee Defendants

22   terminated their respective license agreements with Plaintiff, in writing.

23           15.     Plaintiff alleges on information and belief that the Licensee Defendants were

24   wrongfully induced to terminate their license agreements by way of tortuous and illegal conduct

25   organized and executed by Defendant Bhatia, who used false and defamatory statements about

26   Plaintiff in order to induce the Licensee Defendants to become licensees of WCSD, or its affiliates,

27   utilizing the name and mark "West Coast Sourdough." The gravamen of the defamatory statements

28

                                                          3
                                 COMPLAINT FOR TRADEMARK INFRINGMENT
        Case 2:20-cv-01226-TLN-CKD Document 1 Filed 06/17/20 Page 4 of 13

1    made was that Plaintiff was operating illegally and would soon be out of business. Such statements

2    were made within the past year.

3            16.    Plaintiff alleges on information and belief that Bhatia offered the Licensee

4    Defendants royalty free use of the West Coast Sourdough mark if they would agree to purchase a

5    forthcoming franchise from WCSD. In doing so, Bhatia and WCSD offered to sell a franchise to the

6    Licensee Defendants before it was legal to do so. Thus, Bhatia's and WCSD's wrongful interference

7    with Plaintiffs contractual relationship with its licensees was accomplished by independently

8    wrongful means; i.e., the use of false and defamatory statements and unlawful solicitations of

9    prospective franchisees in violation of the California Franchise Investment Law.

10           17.    Following termination of their respective Sourdough & Co. license agreements,

11   however, the Licensee Defendants continued to use Plaintiff’s Marks without Plaintiff’s permission

12   or consent. They continued to use Plaintiff’s signage, menus, displays, uniforms and logoware, as

13   shown in the photos contained in Exhibit 2.

14           18.    The Licensee Defendants continued their infringing use of the Marks in complete

15   disregard of Plaintiff’s written demands that they cease and desist doing so, and also disregarded

16   Plaintiff’s demand that they immediately de-identify their shops as licensed Sourdough & Co. shops

17   by removing all signage, logo items and all other indicia that they are in any way affiliated with

18   Plaintiff.

19           19.    The Licensee Defendants acting at the behest of or otherwise directed by WCSD and

20   Bhatia not only refused to de-identify their shops, they also employed false statements of fact made

21   to Plaintiff’s customers and potential customers, intentionally misleading consumers that they were

22   in some way affiliated with or “the same as” Plaintiff. Even the consumer payment interfaces on

23   their POS terminals prominently featured the Marks and provided further false and misleading

24   assurances to customers that they were affiliated with Plaintiff.

25           20.    The Licensee Defendants acting in concert with WCSD, even continued wearing

26   Plaintiff’s branded uniforms, which prominently displayed the Marks. While their staff was thus

27   attired, they were falsely telling consumers that they were still affiliated with Plaintiff and that West

28   Coast Sourdough shops and Plaintiff’s shops were one and the same. Customers were told, inter

                                                        4
                                COMPLAINT FOR TRADEMARK INFRINGMENT
        Case 2:20-cv-01226-TLN-CKD Document 1 Filed 06/17/20 Page 5 of 13

1    alia, “we use all the same ingredients, and we’re basically the same.” Staff also told customers in

2    words or substance that the shops may look different, but they are all the same, just under different

3    management.

4           21.     Plaintiff alleges on information and belief that the Licensee Defendants (acting under

5    the direction of WCSD and Bhatia) also impersonated Plaintiff, posing as Plaintiff’s authorized

6    representatives in order to interfere with Plaintiff’s customer relationships and relationships with

7    vendors and divert consumers to West Coast shops. One example of these predatory actions

8    involves the Licensee Defendants informing the mobile food delivery service, DoorDash, that

9    Plaintiff’s store accounts be changed to West Coast accounts, thus enabling the Defendants to

10   control the accounts instead of Plaintiff, which caused significant business interruption to Plaintiff

11   from the ensuing confusion.

12          22.     The Licensee Defendants and WCSD have also intentionally created confusion about

13   their affiliation with Plaintiff across social media platforms and consumer review sites. By way of

14   example, they have posted images on West Coast social accounts that contain photos of Plaintiff’s

15   Marks, Plaintiff’s menus (which display the Marks) and photos of store interiors that prominently

16   show Plaintiffs branded displays, which include the Marks. Examples are shown in the photos

17   attached as Exhibit 3.

18          23.     Plaintiff alleges on information and belief that the Licensee Defendants and WCSD

19   are responsible for posting content on line that infringes Plaintiff’s Marks and was designed to create

20   and perpetuate consumer confusion about the affiliation between Plaintiff and West Coast

21   Sourdough, when in fact there is no affiliation. Defendants did this with the intention that the West

22   Coast shops would capitalize on Plaintiff’s good will and name recognition in order to enhance their

23   transitions as licensees of Plaintiff to licensees of WCSD and do this while intentionally confusing

24   customers that Plaintiff and WCSD were affiliated.

25   ///

26   ///

27   ///

28   ///

                                                       5
                               COMPLAINT FOR TRADEMARK INFRINGMENT
        Case 2:20-cv-01226-TLN-CKD Document 1 Filed 06/17/20 Page 6 of 13

1           24.     In early 2020, WCSD created and adopted a mark and related color scheme and

2    subtext that was intended to deceive consumers that the West Coast shops were affiliated with

3    Plaintiff, as shown below:

4

5

6

7

8

9

10          25.     Defendant WCSD has sought federal registrations of the mark (“Accused Mark”)

11   shown above, knowing that it was to be used as an article of infringement and predation that would

12   damage Plaintiff’s interests by causing deception and confusion among consumers.

13          26.     By employing the exact same color scheme, sub text, trade dress and point-of-sale

14   appearance as used by Plaintiff in conjunction with the Marks, WCSD intended to cause and did in

15   fact cause confusion and deception of consumers by infringing the Marks and using false

16   designations of origin prohibited by the Lanham Act (“Infringing Materials”).

17          27.     Plaintiff alleges on information and belief that WCSD then licensed the Infringing

18   Materials to the remaining Defendants and that, in early 2020, Defendants began using in the

19   Infringing Materials interstate commerce, in both virtual and physical forms, to market goods and

20   services that are claimed by them to be identical to those offered by Plaintiff.

21          28.     Plaintiff first became aware of Defendants' infringing conduct in approximately

22   February 2020, after being alerted to instances of public confusion and investigating their origin on

23   line. On March 20, 2020, Plaintiff contacted Defendants through counsel, and demanded that they

24   cease and desist their infringing conduct. Defendants failed to respond, either to dispute what they

25   were accused of or to confirm that they had stopped infringing the Marks.

26          29.     Plaintiff has used the Marks in commerce throughout California and elsewhere in the

27   United States continuously since 2013, in connection with the offering for sale, sale, marketing,

28   advertising and promotion of its sandwich shops. Plaintiff has used the Marks extensively on line,

                                                        6
                                  COMPLAINT FOR TRADEMARK INFRINGMENT
        Case 2:20-cv-01226-TLN-CKD Document 1 Filed 06/17/20 Page 7 of 13

1    and its advertising and promotion of the Marks in various on line venues has earned substantial good

2    will and name recognition in the Marks.

3            30.      As a result of its widespread, continuous and exclusive use of the Marks to identify its

4    goods and services and Plaintiff as their source, Plaintiff owns valid and subsisting federal statutory

5    and common law rights to the Marks and related trade dress used in conjunction with them.

6            31.      Plaintiff’s Marks and trade dress are distinctive to both the consuming public and

7    Plaintiff’s trade. Plaintiff has expended substantial time, money and resources marketing, advertising

8    and promoting the related goods and services sold under the Marks and trade dress including through

9    Plaintiff’s print and internet marketing and advertising.

10           32.      Plaintiff offers and sells its related goods and services under its Marks and trade dress

11   to the general public and is, therefore, vulnerable to the consumer confusion created by Defendants.

12           33.      As a result of Plaintiff’s expenditures and efforts, the Marks and trade dress have

13   come to signify the high quality goods and services designated by them, and acquired incalculable

14   distinction, reputation and goodwill belonging exclusively to Plaintiff.

15           34.      Plaintiff has thus suffered actual damages, including lost profits, as a result of

16   Defendants’ misconduct in an amount to be proven at trial. Additionally, the harm to Plaintiff arising

17   from Defendants’ acts is not fully compensable by money damages. Plaintiff has suffered, and

18   continues to suffer, irreparable harm that has no adequate remedy at law and that will continue

19   unless the infringing conduct by Defendants is preliminarily and permanently enjoined.

20                                          FIRST CLAIM FOR RELIEF

21                                  (Trademark Infringement – 15 U.S.C. §1114(a))

22           35.      Plaintiff incorporates by this reference each and every preceding allegation as if set

23   forth in full at this point.

24           36.      Defendants’ adoption and use in commerce of the Infringing Materials is confusingly

25   similar to the Marks in meaning and overall impression and is similar in appearance and

26   pronunciation.      Additionally, the goods/services sold by Defendants in connection with the

27   Infringing Materials are virtually identical to those sold by Plaintiff under the Marks. As such, the

28   Defendants’ use of Infringing Materials in connection with its goods/services is likely to cause

                                                          7
                                     COMPLAINT FOR TRADEMARK INFRINGMENT
        Case 2:20-cv-01226-TLN-CKD Document 1 Filed 06/17/20 Page 8 of 13

1    confusion, or to cause mistake, or to deceive consumers in light of Plaintiff’s trademark. Defendant

2    has thus infringed Plaintiff’s trademark rights under the Lanham Act, 15 U.S.C. §1114(a).

3            37.     Plaintiff has suffered actual damages, including lost profits, as a result of Defendants’

4    infringement in an amount to be proven at trial. Additionally, the harm to Plaintiff arising from

5    Defendants’ acts is not fully compensable by money damages. Plaintiff has suffered, and continues

6    to suffer, irreparable harm that has no adequate remedy at law and that will continue unless the

7    infringing conduct by Defendants is preliminarily and permanently enjoined. Plaintiff is therefore

8    entitled to both monetary and injunctive relief.

9            38.     Upon information and belief, Defendants were aware of the Plaintiff’s Marks and

10   Defendants’ unauthorized use of the Infringing Materials was therefore willful, intentional, and/or

11   deliberate as a matter of fact and law. Plaintiff is therefore entitled to enhanced damages and

12   recovery of its costs and attorneys’ fees as permitted under the Lanham Act.

13                                     SECOND CLAIM FOR RELIEF

14       (Unfair Competition, False Advertising – 15 U.S.C. §1125(a); Cal. Bus & Prof. §17500)

15           39.     Plaintiff hereby incorporates by this reference each and every preceding allegation as

16   set forth fully herein.

17           40.     Defendants’ use of the Infringing Materials on goods/services virtually identical to

18   Plaintiff’s has caused, and is likely to causing confusion, deception mistake among consumers in

19   light of Plaintiff’s use of the Marks, tag lines, color schemes and trade dress.

20           41.     Defendants have therefore engaged in trademark infringement, false advertising and

21   unfair competition under the Lanham Act, 15 U.S.C. §1125(a), and under the common law.

22           42.     Defendants’ aforementioned conduct is a further violation of California law, namely,

23   California Business and Professions Code section 17500, which provides:

24           17500. It is unlawful for any person, firm, corporation or association, or any
             employee thereof with intent directly or indirectly to dispose of real or personal
25           property or to perform services, professional or otherwise, or anything of any
             nature whatsoever or to induce the public to enter into any obligation relating
26           thereto, to make or disseminate or cause to be made or disseminated before the
             public in this state, or to make or disseminate or cause to be made or disseminated
27           from this state before the public in any state, in any newspaper or other
             publication, or any advertising device, or by public outcry or proclamation, or in
28           any other manner or means whatever, including over the Internet, any statement,
             concerning that real or personal property or those services, professional or
                                                         8
                                COMPLAINT FOR TRADEMARK INFRINGMENT
        Case 2:20-cv-01226-TLN-CKD Document 1 Filed 06/17/20 Page 9 of 13

1            otherwise, or concerning any circumstance or matter of fact connected with the
             proposed performance or disposition thereof, which is untrue or misleading,
2            and which is known, or which by the exercise of reasonable care should be
             known, to be untrue or misleading, or for any person, firm, or corporation to so
3            make or disseminate or cause to be so made or disseminated any such statement
             as part of a plan or scheme with the intent not to sell that personal property or
4            those services, professional or otherwise, so advertised at the price stated therein,
             or as so advertised. Any violation of the provisions of this section is a
5            misdemeanor punishable by imprisonment in the county jail not exceeding six
             months, or by a fine not exceeding two thousand five hundred dollars ($2,500), or
6            by both that imprisonment and fine.

7            43.     By engaging in the foregoing activities, Defendants have engaged in unfair

8    competition as defined by California Bus. & Prof. Code §§17200, et seq. and Defendants’ wrongful

9    use of Plaintiff’s Marks and violation of the aforementioned laws and regulations represents unfair,

10   deceptive, and misleading advertising in violation of California Bus. & Prof. Code §§17500, et seq.

11           44.     Plaintiff has suffered actual damages, including lost profits, as a result of Defendants’

12   misconduct in an amount to be proven at trial. Additionally, the harm to Plaintiff arising from

13   Defendants’ acts is not fully compensable by money damages. Plaintiff has suffered, and continues

14   to suffer, irreparable harm that has no adequate remedy at law and that will continue unless the

15   infringing conduct by Defendants are preliminarily and permanently enjoined. Plaintiff is therefore

16   entitled to both monetary and injunctive relief.

17           45.     Upon information and belief, Defendants were aware of the Plaintiff’s Marks and

18   Defendants’ unauthorized use of its infringing mark was therefore willful, intentional, and/or

19   deliberate as a matter of fact and law. Plaintiff is therefore entitled to enhanced damages and of

20   costs and attorneys’ fees allowed by law.

21                                      THIRD CLAIM FOR RELIEF

22                         (False Designation Of Origin, 15 U.S.C. § 1125(a)(1)(A))

23           46.     Plaintiff hereby incorporates by this reference each and every preceding allegation as

24   set forth fully herein.

25           47.     By Defendants’ continuing unauthorized use, claim of ownership, and/or offers for

26   sale under the Infringing Materials, and similar derivations thereof, Defendants have used and will

27   continue to use a false designation of origin that is likely to cause confusion, mistake, or deception

28   as to affiliation, connection, or association of Defendants with Plaintiff and is also likely to cause


                                                         9
                                COMPLAINT FOR TRADEMARK INFRINGMENT
       Case 2:20-cv-01226-TLN-CKD Document 1 Filed 06/17/20 Page 10 of 13

1    confusion as to the origin, sponsorship, or approval of Defendants' products, services or commercial

2    activities by Plaintiff, all in violation of Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a).

3            48.     Because of Defendants' aforementioned conduct, Plaintiff has been irreparably

4    harmed in its business enterprises. Moreover, Plaintiff will continue to suffer irreparable harm

5    unless Defendants are restrained from making false designations of origin, false descriptions, or

6    misrepresentations regarding the Defendants' products and/or services, and the actual source(s)

7    thereof.

8            49.     Plaintiff alleges on information and belief that Defendant’s continuing infringement is

9    willful and intentional, such that Plaintiff is now entitled to recover the actual damages it has

10   sustained, which exceed $75,000, and is further entitled to an award of enhanced damages for willful

11   infringement, in addition to an award of costs and attorney’s fees pursuant to section 35(a) of the

12   Lanham Act. In addition, Plaintiff is entitled to recover Defendants' profits and reasonable royalties

13   as damages.

14           50.     Plaintiff also seeks injunctive relief, sufficient to (1) enjoin Defendant’s continuing

15   use of the Infringing Materials and Accused Mark and/or potentially confusing derivations of them;

16   and (2) preclude Defendant from filing Statements of Use, extension requests, or any other

17   documentation with the USPTO calculated to complete or sustain registration of the Accused Mark.

18                                    FOURTH CLAIM FOR RELIEF

19                                 (Declaratory Judgment Versus WCSD)

20           51.     Plaintiff hereby incorporates by this reference each and every preceding allegation as

21   set forth fully herein.

22           52.     Defendant WCSD has claimed ownership of the Accused Mark in its filings with the

23   USPTO and the other public proclamations noted above.             Plaintiff disputes these claims and

24   contends that WCSD’s use and continuing efforts to register the Accused Mark infringes its senior

25   statutory and common law rights in the Marks, in violation of Section 43(a) of the Lanham Act, 15

26   U.S.C. §§ 1114 & 1125.

27           53.     These facts give rise to an actual controversy and dispute between Plaintiff and

28   Defendant WCSD, for which Plaintiff seeks relief under the Declaratory Judgment Act, 28 U.S.C, §

                                                       10
                                COMPLAINT FOR TRADEMARK INFRINGMENT
       Case 2:20-cv-01226-TLN-CKD Document 1 Filed 06/17/20 Page 11 of 13

1    2201(a) and Rule 57 of the Federal Rules of Civil Procedure; specifically, a judicial declaration that

2    WCSD’s use and continuing efforts to register the Accused Mark infringes Plaintiff’s rights, and that

3    WCSD and those acting by or through them, be enjoined from filing further documents with the

4    USPTO to complete or sustain registration of the Accused Mark.

5                                        FIFTH CLAIM FOR RELIEF

6                     (Interference With Economic Advantage Versus All Defendants)

7            54.     Plaintiff hereby incorporates by this reference each and every preceding allegation as

8    set forth fully herein.

9            55.     Plaintiff is informed and believes and therefore alleges that, with full knowledge of

10   Plaintiff's financially advantageous relationships with its customers and vendors, Defendants

11   interfered with same by engaging in the independently wrongful conduct alleged in paragraphs 17

12   and 28 above.

13           56.     Defendants conspired and intended, with knowledge of Plaintiff's valuable interests as

14   set forth above, to deprive Plaintiff of its economically advantageous relationships by engaging in

15   the aforementioned acts and conduct.

16           57.     As a proximate result of the conspiracy between and among Defendants, Plaintiff's

17   aforementioned valuable economic relationships have been harmed and/or threatened with harm.

18   Plaintiff has sustained disruption, interference and delay in the valuable relationships identified

19   above. Consequently, Plaintiff has been damaged in a sum according to proof at trial, but in no

20   event less than the jurisdictional minimum of this Court, plus interest as allowed by law.

21           58.     The aforementioned acts were done willfully, maliciously, and fraudulently, and with

22   the intent to injure the Plaintiff. Plaintiff is therefore entitled to exemplary damages against each

23   defendant named in this cause of action in an amount to be determined by the Court, but sufficient to

24   punish and deter said defendants.

25                                       SIXTH CLAIM FOR RELIEF

26                   (Interference With Contract Versus Defendants WCSD and Bhatia)

27           59.     Plaintiff hereby incorporates by this reference each and every preceding allegation as

28   set forth fully herein.

                                                       11
                                COMPLAINT FOR TRADEMARK INFRINGMENT
       Case 2:20-cv-01226-TLN-CKD Document 1 Filed 06/17/20 Page 12 of 13

1             60.   Plaintiff is informed and believes and therefore alleges that, with full knowledge of

2    Plaintiff's contractual relationships with its licensees, Defendants WCSD and Bhatia interfered with

3    same by engaging in the independently wrongful conduct alleged in paragraphs 15, 16, 19 and 20-27

4    above.

5             61.   WCSD and Bhatia utilized this independently wrongful conduct to induce the

6    Licensee Defendants to terminate their contracts with Plaintiff.

7             62.   Defendants WCSD and Bhatia engaged in these acts and conduct for the purpose of

8    interfering with and/or divesting Plaintiff of the valuable contracts with its licensees, and they did so

9    with the specific intent to financially harm Plaintiff and to convert the license contracts to WCSD.

10            63.   As a proximate result of this conduct by said Defendants, Plaintiff's interest in the

11   contracts has been harmed and compromised. Consequently, Plaintiff has been damaged in a sum

12   according to proof at trial, but in no event less than the jurisdictional minimum of this Court, plus

13   interest as allowed by law.

14            64.   The aforementioned acts were done willfully, maliciously, and fraudulently, and with

15   the intent to injure the Plaintiff. Plaintiff is therefore entitled to exemplary damages against each

16   Defendant named in this cause of action in an amount to be determined by the Court, but sufficient

17   to punish and deter said Defendants.

18            WHEREFORE, it is respectfully requested that the Court enter a judgment in favor of

19   Plaintiff as follows:

20            A.    That the Court enter judgment declaring that Defendants’ use of the name or mark

21   “West Coast Sourdough,” and the Infringing Materials identified above in paragraph 26, and

22   derivations thereof, is likely to cause confusion, deception or mistake with Plaintiff’s trademarks and

23   result in trademark infringement in violation of the Lanham Act 15 U.S.C. § 1114(a);

24            B.    That the Court enter judgment that Defendants have falsely designated an origin,

25   affiliation or sponsorship by or with Plaintiff's trademarks under the Lanham Act, 15 U.S.C.

26   §1125(c), and that Defendant be enjoined from completing its registration;

27   ///

28   ///

                                                        12
                                COMPLAINT FOR TRADEMARK INFRINGMENT
       Case 2:20-cv-01226-TLN-CKD Document 1 Filed 06/17/20 Page 13 of 13

1            C.      That the Court enter judgment that Defendants have competed unfairly pursuant to

2    the Lanham Act, 15 U.S.C. §1125(a), and the common law, and be permanently enjoined from

3    continuing such conduct;

4            D.      That the Court enter judgment that Defendants have competed unfairly under Cal.

5    Bus. & Prof. Code §§17200, et seq. and advertised falsely under §§ 17500, et seq., and be

6    permanently enjoined from continuing such conduct;

7            E.      That the Court preliminarily and permanently enjoin Defendants from using the

8    Accused Mark, either as a trademark or trade name, and/or other designations of origin, and any

9    other mark, dress, word, term, name, symbol, or device that is confusingly similar to Plaintiff's

10   Mark;

11           F.      That Defendants be ordered to pay damages to Plaintiff as a result of Defendants'

12   unlawful acts complained of herein, including without limitation lost profits, in an amount to be

13   determined by this Court, upon proof presented, and that said damages be enhanced as permitted by

14   law;

15           G.      That Defendants be ordered to account for and pay over to Plaintiff all profits realized

16   by Defendants from the unlawful acts complained of herein;

17           H.      That Defendants be ordered to pay Plaintiff's attorneys' fees and costs for this action

18   pursuant to the Lanham Act;

19           I.      That Defendants be required to pay prejudgment and post-judgment interest until

20   such awards are paid; and

21           J.      That Plaintiff be granted such other and further relief as shown to be just and proper

22   to the Court.

23   DEMAND FOR JURY:

24   Pursuant to FRCP Rule 38(b), Plaintiff demands a jury on all claims and issues so triable.

25   DATED: June 17, 2020                              PETERSON WATTS LAW GROUP, LLP
26

27                                                     By:        /s/ GLENN W. PETERSON
                                                                      GLENN W. PETERSON
28
                                                       Attorneys for Plaintiff, Sourdough & Co., Inc.
                                                        13
                                 COMPLAINT FOR TRADEMARK INFRINGMENT
